Name: 93/8/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 8 January 1993 amending Decision 92/470/ECSC concerning certain technical modalities in connection with the application of Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro
 Type: Decision
 Subject Matter: tariff policy;  international trade;  political geography;  international affairs;  European construction
 Date Published: 1993-01-13

 Avis juridique important|41993D000893/8/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 8 January 1993 amending Decision 92/470/ECSC concerning certain technical modalities in connection with the application of Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro Official Journal L 007 , 13/01/1993 P. 0011 - 0012DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 8 January 1993 amending Decision 92/470/ECSC concerning certain technical modalities in connection with the application of Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro(93/8/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas, on 1 June 1992, the Representatives of the Governments of the Member States, meeting within the Council, adopted Decision 92/285/ECSC, prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro (1); Whereas, by Decision 92/470/ECSC (2), the Representatives of the Member States of the European Coal and Steel Community established certain technical modalities in connection with the application of Decision 92/285/ECSC; Whereas it is of the utmost importance to ensure an effective application of the embargo on the Republics of Serbia and Montenegro; Whereas a system of Sanctions Assistance Missions has been established within the framework of the Conference on Security and Cooperation in Europe (CSCE); Whereas a Sanctions Assistance Mission already functions effectively in the territory of the former Yugoslav Republic of Macedonia and will be established in the Republic of Croatia; Whereas this system of Sanctions Assistance Missions enables the competent authorities of the Republic of Croatia and of the former Yugoslav Republic of Macedonia to control effectively the exports from or through its territory to the Republics of Serbia and Montenegro; Whereas the current state of war in the Republic of Bosnia-Herzegovina makes it difficult at this stage to establish a Sanctions Assistance Mission in this Republic; Whereas, under these circumstances, the technical modalities, as established by Decision 92/470/ECSC, have or will become redundant as far as the Republic of Croatia and the former Yugoslav Republic of Macedonia are concerned; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 As from 15 January 1993, Articles 1 and 2 of Decision 92/470/ECSC shall be replaced by the following: 'Article 1 The export to the Republic of Bosnia-Herzegovina of all commodities and products covered by the ECSC Treaty and originating in, or coming from, the Community shall be subject to the presentation of a prior authorization for export to this Republic by the competent authorities of the Member States. Article 2 The prior export authorization shall be issued under the condition that an import licence has been issued by the competent authorities of the Republic of Bosnia-Herzegovina. It must be guaranteed that these authorities will confirm the arrival of the goods covered by the prior export authorization.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 8 January 1993. The President U. ELLEMANN JENSEN (01) OJ No L 151, 3. 6. 1992, p. 20.(02) OJ No L 266, 12. 9. 1992, p. 29.